December 17, 1937. The opinion of the Court was delivered by
Paul Murdaugh was employed by Robert Lee Construction Company; October 21, 1935, while so employed, and while engaged in work incident to his employment, he suffered an injury to his leg. The Robert Lee Construction *Page 502 
Company, hereinafter called the Employer, is subject to the terms and conditions of the South Carolina Workmen's Compensation Act, 39 St. at Large, p. 1231, which we will refer to as the Act. The American Mutual Liability Insurance Company, referred to as the Carrier, is the insurance carrier for the employer in accordance with the terms of the Act.
The injury suffered by Paul Murdaugh, the employee, resulted in a comminuted fracture of the left leg at a point between the knee and the hip joint. It seems that this leg prior to this injury was from one-half to one inch shorter than the other leg and that the injury resulted in a further shortening of one and one-fourth inches.
The respondent made claim for compensation under the Act, and a hearing was had before Commissioner Martin, who made an award of $6.00 per week for temporary total disability, which is 50 per cent. of claimant's average weekly wage from October 21, 1935, to and including April 1, 1936. The defendant, employer, was required to pay hospital, medical and x-ray costs, and the costs of the hearing; and claimant was awarded further "five hundred dollars for permanent bodily disfigurement, on account of the alleged 1 3/4 inches shortening of the left leg as a result of the injury."
From this award, the defendants appealed to the full Industrial Commission, under the provisions of Section 59 of the Act.
After a hearing the Commission amended the award made by Commissioner Martin, by reversing the award made for serious disfigurement, and allowed the claimant 10 per cent. functional loss of use of his left leg upon the basis of 17.5 weeks, payable consecutively.
The claimant appealed from the award of the full commission to the Court of Common Pleas for Hampton County, which appeal was heard by Hon. A.L. Gaston, presiding Judge, who reversed the action of the full commission and reinstated the award of Commissioner Martin.
From this order comes this appeal. *Page 503 
Mr. Justice Baker has written an opinion which affirms the order of Judge Gaston. I find myself not in accord with the conclusions reached by him, and since this matter is one of grave importance and of novel impression in this Court, involving as it does a first construction by this Court of the Act approved July 17, 1935, 39 St. at large, p. 1231, I think it is my duty to state the grounds of my dissent.
The main opinion states that the exceptions of the appellants raise two questions: (1) Does the Act permit compensation for bodily disfigurement of the nature and character sustained by the respondent? (2) Did the trial Judge err in holding that the full commission found as a matter of law that the respondent did not suffer serious bodily disfigurement as contemplated under Section 31 of the Act?
It seems to me that the specific finding of the full commission, as to the first question, is thus stated: Did the full commission err in holding that the Industrial Commission has no power to award compensation for specific loss and also for disfigurement of the same member?
As to the second question, it seems to me it should be thus stated: Was the finding of fact by the full commission that there was no serious disfigurement modified and made a conclusion of law by the addition of the words: "As contemplated under Section 31 of the Compensation Act?"
I am frank to say that, as to the first question, stated as I have put it, the full commission was in error in concluding that it has no power to award compensation for specific loss and also compensation for disfigurement of the same member.
In the annotation to the case of Mabee, Inc., v. Anthony, 80 A.L.R., 968, is a review of the decisions of the Courts of other jurisdictions which have adopted Workmen's Compensation Acts, more or less in accord with our Act, construing these Acts. The compendium of these decisions on this very point is that a claimant may be awarded compensation for a specific loss, and also compensation for disfigurement of the same member. *Page 504 
It is true that some jurisdictions hold the contrary view, the majority of the Courts hold the view I have above set forth.
However, I do not think this conclusion is determinative of the crucial fundamental issue in this appeal.
If the full commission has found as a fact that the disfigurement suffered by the respondent is not such serious disfigurement as is contemplated by the terms of the Act, then that finding is final, and this Court is bound by it.
The provisions of the Act pertaining to this question are found in Section 60, in these words: "The award of the Commission, as provided in Section 58, if not reviewed in due time, or an award of the Commission upon such review, as provided in Section 59, shall be conclusive and binding as to all questions of fact; but either party to the dispute may within thirty days from the date of such award, or within thirty days after receipt of notice to be sent by registered mail of such award, but not thereafter, appeal from the decision of said Commission to the Court of Common Pleas of the county in which the alleged accident happened, or in which the employer resides or has his principal office, for errors of law under the same terms and conditions as govern appeals in ordinary civil actions. In case of an appeal from the decision of the Commission, on questions of law, said appeal shall operate as a supersedeas for thirty days only, and thereafter employer shall be required to make payment of the award involved in said appeal or certification until the questions at issue therein shall have been fully determined in accordance with the provisions of this Act."
The power to review the action of the full commission is limited to "errors of law under the same terms and conditions as govern appeals in ordinary civil actions."
It does not need the citation of authorities to show that in ordinary civil actions the Court of Common Pleas is prohibited by the Constitution from passing upon the facts of a case. The jury is made the sole judges *Page 505 
of the facts and their finding thereon is final. The Supreme Court is an appellate Court and is limited to deciding questions of law. It is frequently necessary in deciding such questions of law to review the facts of the case as they appear in the record, but this Court may not pass upon the force and effect of such facts.
Now the Act makes the findings of fact by the full commission final. The order appealed from holds that, despite that the full commission states that they find as a fact that the claimant has suffered no such serious injury as entitles him to compensation for bodily injury, the finding is not a finding of fact but a conclusion of law.
Here are the exact words of the full commission thereabout:
"It is found as a fact that there was from one-half (1/2) to one (1) inch shortening in the injured leg prior to the accident and one and one-fourth (1 1/4) inches afterward.
"It is found as a fact that the accident was the proximate result of ten (10%) per cent permanent functional loss of use of left leg."
Is not here a finding of fact that the injury to respondent is not of such serious nature as entitles him to an award for serious bodily disfigurement?
The commission further found: "It is found as a fact that the accident was not the proximate result (cause?) of a disfigurement which would handicap the securing of employmentnor render the appearance of the claimant obnoxiousor repulsive in the eyes of his fellowmen." (Italics added.)
It is argued that the language which I have underscored means that the commission holds that the words "serious disfigurement" used in the Act refer only to disfigurements of the head and face.
This argument is not sustained under analysis. In its conclusions of law, the commission said that serious disfigurement means that such disfigurement handicaps the employee in securing employment, or is grotesque and unsightly to *Page 506 
such an extent that it renders him obnoxious and repulsive in the eyes of his fellowmen.
I submit that the proper interpretation of this language is that, if the disfigurement is to members of the body other than the face or head, and does not handicap the claimant in obtaining employment, it is not of the serious nature to which the Act refers; or, if the disfigurement is to the face or head and does not render the claimant so grotesque and unsightly as to make him obnoxious and repulsive to others, it is not of the nature to which the Act refers.
Since the injury in this case was to the leg of the claimant, the words objected to, "obnoxious and repulsive to his fellowmen," can have no application to this claimant and can have done him no harm.
Clearly the commission in using the quoted language had in mind the following provision of Subsection (t) of Section 31 of the Act: "In case of serious facial or head disfigurement, the Industrial Commission shall award proper and equitable compensation not to exceed $2,500.00."
It will be observed that the provision above is mandatory. A further proviso to the same Subsection (t) is as follows: "That the Industrial Commission * * * shall have power and authority to make and award a reasonable compensation for any serious bodily disfigurement received by any employee within the meaning of this Act, not to exceed Twenty-five Hundred ($2,500.00) Dollars."
In the case of facial or head disfigurement it is mandatory that the Commission give compensation. In the case of bodily disfigurement other than to the face or head, the Commission is given discretion to award compensation.
In the present instance the Commission states that if the injury is to face or head it should be of such nature as to render the injured grotesque, etc., but that is not the case here, and that language is obiter dictum
in this case. Then the Commission says that the serious bodily disfigurement mentioned in the Act refers to the disfigurement *Page 507 
of other parts of the body, and that, to entitle a claimant to compensation for such disfigurement, it must be such as to handicap the claimant in seeking employment. It finds as a fact that there is no such disfigurement in this case.
Black's Legal Dictionary, 3d Ed., p. 589, defines "disfigurement" in this wise: "That which impairs or injures the beauty, symmetry or appearance of a person or thing; that which renders unsightly, misshappen, or imperfect, or deforms in some manner."
It will be conceded, I think, that a deformity may render one grotesque, unsightly, obnoxious, even repulsive to others.
When the Commission said: "It is found as a fact that there was no serious disfigurement as contemplated under Section 31 of the Compensation Act," it was finding as a physical fact that the claimant had suffered no serious bodily disfigurement, which they, in the exercise of their judgment under the discretion vested in them by the Act, considered to be of that serious nature which entitled him to an award for "serious bodily disfigurement."
This was not a conclusion of law; it was a finding of fact that a man, who already had a shortening of from one-half to one inch in his leg, and following his injury had a shortening of one and one-fourth inches, had not received a serious disfigurement; such as would entitle claimant to the award provided in Section 31 of the Act for "Serious Bodily Injury," as distinguished from facial or head injury.
In using the words grotesque, obnoxious, or repulsive, I do not understand the Commission to say that it denies an award to this claimant because his injury does not render him grotesque or obnoxious or repulsive in the eyes of his fellowmen, nor do I understand them to lay down that proposition as a general rule. I think they meant to say that head and facial injuries might result in such disfigurement, and the injured person thus be rendered obnoxious and repulsive. *Page 508 
I think this disposes of the cardinal issues of this appeal. The appeal turns upon the question whether this Court may review the finding of fact by the Commission that the respondent has not suffered such bodily disfigurement as would entitle him to an award of compensation therefor. The action of the Commission thereabout is declared by the Act to be final. The discretion so to determine is vested by the legislative body in the Commission, and the Courts are denied the power to interfere therewith.
The judgment of the Common Pleas Court is reversed, and the award made by the Industrial Commission is affirmed, except as to its conclusion of law "that the Industrial Commission has no power to award compensation for specific loss and also compensation for disfigurement of the same member." As to that conclusion, it is reversed.
MR. CHIEF JUSTICE STABLER and MR. JUSTICE FISHBURNE concur.
MR. JUSTICE BAKER dissents.
MR. JUSTICE CARTER did not participate on account of illness.